Exhibit 10.15 NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144A UNDER SAID ACT. " Right to Purchase shares of Common Stock of SwissINSO Holding Inc. (subject to adjustment as provided herein) COMMON STOCK PURCHASE WARRANT No.Issue Date: , 2009 SWISSINSO HOLDINGINC., a corporation organized under the laws of the State of Delaware (the “Company”), hereby certifies that, for value received, (the “Holder”), is entitled, subject to the terms set forth below, to purchase from the Company at any time after the date hereof until 5:00 p.m., E.S.T. on the fifth (5th) anniversary of the date hereof (the “Expiration Date”), up to fully paid and non-assessable shares of Common Stock of the Company at a per share exercise price of $1.00 (as adjusted from time to time as herein provided, is referred to herein as the “Exercise Price").The number and character of such shares of Common Stock and the Exercise Price are subject to adjustment as provided herein.Capitalized terms used and not otherwise defined herein shall have the meanings set forth in that certain
